    Case 1:17-cv-02987-JPO-KHP Document 363 Filed 01/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT SOUTHERN                                    01/06/2021
DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,


              ORDER RESCHEDULING CASE MANAGEMENT CONFERENCE
      Case 1:17-cv-02987-JPO-KHP Document 363 Filed 01/06/21 Page 2 of 2




KATHARINE H. PARKER, United States Magistrate Judge:

       The telephonic Case Management Conference scheduled for Tuesday, January 19, 2021

at 11:00 a.m. is hereby rescheduled to Friday, January 22, 2021 at 3:00 p.m. Counsel for the

parties are directed to call Judge Parker’s court conference line at the scheduled time. Please

dial (866) 434-5269, Access code: 4858267.

       SO ORDERED.

DATED:        New York, New York
              January 6, 2021

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge
